DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/05/2021 has been entered. The Applicant amended claims 1, 5 and 24; cancelled claims 6 and 11, and added new claims 36-41. Claims 1-5, 7-10, 12 and 24-41 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 24 have been considered.
The arguments are based on new amendments. New ground of rejection has been made using new references and applicant's arguments are moot in view of the new ground of rejection necessitated by the amendments.

Claim Objections
The applicant amended claim 24 to correct the typographical error, and the objection has been withdrawn.
Specification
The amendment to the specification submitted on 02/05/2021 has been acknowledged and accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto et al. (US 2018/0358199) in view of MacAulay (US 2007/0188856).


Regarding claim 1,  Kumamoto teaches a device for viewing a target (refer to US 2018/0358199), the device comprising: a housing (outer shell including wall 60, shown in Fig. 9, [0180]); an objective lens positioned within the housing (Fig. 9, objective lenses 18 and 26 within the housing, [0034]), the objective lens comprising a first lens group supported by the housing (lens 26 supported by the housing, Fig. 9) and a second lens group supported by the housing (lens 18 supported by the housing, Fig. 9), the first lens group positioned closer to the target than the second lens group (Fig. 9, target/sample 23, [0023], figure shows first lens group 26 positioned closer to the target 23 than the second lens group 18); and a camera positioned within the objective lens between the first lens group and the second lens group (Fig. 9 shows elements 19 and 20 positioned within the objective lens between the first lens group and the second lens group; Fig. 9, embodiment 4, 19 and 20 are detectors [0045] and [0034], in the same embodiment, in Fig. 15 Kumamoto suggested detector may be one that detects two-dimensional spectra, such as a CCD camera, [0228] and 20 positioned within the objective lens between the first lens group 26 and the second lens group 18), the detector configured to detect the target located near a focal point of the objective lens (see Fig. 9, detector 19 and target 23]). 
Kumamoto teaches detector/CCD camera, but doesn’t explicitly teach detector configured to provide video images of the target located near a focal point. 
Kumamoto and MacAulay are related as microscopes. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kumamoto’s detector of Fig. 9 to include video camera, as taught by MacAulay, for the predictable result of capturing and recording moving images to analyze the target.

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto et al. and MacAulay as applied to claim 1 above, and further in view of Bauer et al. (US 2014/0247502).

Regarding Claim 2, the device according to claim 1 is rejected (see above).
Kumamoto in view of MacAulay teaches the device as claimed in claim 1,
Kumamoto teaches the first lens with the camera positioned between the first lens group with the camera positioned between the first lens group and the second lens group, and adjacent to an outer convex surface of the first lens group (outer convex surface of 26, see Fig. 9).
Kumamoto teaches does not explicitly teach the first lens group comprises a single aplanatic hyperhemisphere lens.
Kumamoto and Bauer are related as microscope system.
Bauer teaches an objective lens comprising single aplanatic hyperhemisphere lens (Fig. 2a-b, “lens group 101 comprises … and a hyper-hemisphere 102”, [0047]). 

Regarding Claim 3, the device according to claim 2 is rejected (see above).
Kumamoto in view of MacAulay and Bauer teaches the device of claim 2.
Kumamoto in view of Bauer further teaches the hyperhemisphere lens includes an apex, and wherein the camera is coupled to the hyperhemisphere lens at the apex (Kumamoto teaches the lens includes an apex, Bauer teaches hyperhemisphere lens and Kumamoto further teaches the camera is  joined or combined with at the apex/tip).
Regarding Claim 4, the device according to claim 2 is rejected (see above).
Kumamoto in view of MacAulay and Bauer teaches the device of claim 2.
Kumamoto further teaches the device comprising a reflecting element adjacent to the hyperhemisphere lens, and configured to redirect light reflected from the target to the camera (Fig. 15 shows inside the detector 610 element 620 reflect the beam to the 610a to capture).
Regarding Claim 5, the device according to claim 2 is rejected (see above).
Kumamoto in view of MacAulay and Bauer teaches the device of claim 2.
Kumamoto teaches the first lens group includes an apex (Fig. 9, first lens group 26 include a peak), and wherein the camera is positioned off the apex (Fig. 9 shows the camera 19 is positioned in a distant; used as a function word to indicate physical separation or distance from a position of rest, attachment, or union).
Regarding Claim 7, the device according to claim 1 is rejected (see above).

Kumamoto teaches the first lens group comprises a single lens (Fig. 9, lens 26) with the camera (Fig. 9, detector may be, such as a CCD camera, [0228], CCD camera19) positioned between the first lens and the second lens group (Fig. 9 shows 19 positioned between the first lens 26 and the second lens group 18), and adjacent to an outer convex surface of the lens (Fig. 9 shows 19 is nearby to the top of 26).
Kumamoto in view of MacAulay does not explicitly teach the first lens group comprises a hyperhemisphere lens.
Kumamoto and Bauer are related as microscope system.
Bauer teaches an objective lens comprising single aplanatic hyperhemisphere lens (Figs. 2a-b, “lens group 101 comprises … and a hyper-hemisphere 102”, [0047]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kumamoto in view of MacAulay to use a hyperhemisphere lens as taught by Bauer for the predictable result of capturing a panoramic field with the very wide angle lens.
Regarding Claim 8, the device according to claim 7 is rejected (see above).
Kumamoto in view of MacAulay and Bauer teaches the device as claimed in claim 7,
Kumamoto in view of Bauer further teaches the hyperhemisphere lens includes an apex (Kumamoto in Fig.9 teaches the lens 26 includes an apex, i.e. tip of the lens; lens is modified to hyperhemisphere lens in claim 7, as taught by Bauer; Bauer in Fig. 2a-b, “lens group 101 comprises … and a hyper-hemisphere 102”, [0047]), Kumamoto further teaches wherein the camera (Fig. 9, detector 19, detector may be .. such as a CCD camera, [0228]) is coupled to the lens at the apex (Fig. 9 shows detector 19 is coupled 
Regarding Claim 9, the device according to claim 7 is rejected (see above).
Kumamoto in view of MacAulay and Bauer teaches the device of claim 7.
Kumamoto further teaches the device further comprising a reflecting element (Fig. 15 shows element 620 is part of the detector 610, and 620 reflects the ray 621) adjacent to the hyperhemisphere lens (Kumamoto teaches 620 is adjacent to the lens 26, lens is modified to hyperhemisphere lens in claim 7, as taught by Bauer; Bauer teaches in Figs. 2a-b, “lens group 101 comprises … and a hyper-hemisphere 102”, [0047]), and configured to redirect light reflected from the target to the camera (Fig. 15 shows reflecting element 620 configured to redirect light reflected from the target 23 to the camera 610a).
Regarding Claim 10, the device according to claim 7 is rejected (see above).
Kumamoto in view of MacAulay and Bauer teaches the device of claim 7.
Kumamoto in view of Bauer teaches the hyperhemisphere lens includes an apex (Kumamoto in Fig. 9 shows lens 26 include a peak; lens is modified to hyperhemisphere lens in claim 7, as taught by Bauer), and wherein the camera is positioned off the apex (Kumamoto in Fig. 9 shows the detector 19 is positioned off the apex i.e. in a distant; used as a function word to indicate physical separation or distance from a position of rest, attachment, or union; detector may be .. such as a CCD camera, [0228]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto et al. in view of MacAulay as applied to claim 1 above, and further in view of Shih et al. (US 2016/0033681) and Bauer et al. (US 2014/0247502).

Regarding Claim 12, the device according to claim 1 is rejected (see above).
Kumamoto in view of MacAulay teaches the device as claimed in claim 1,
Kumamoto in view of MacAulay teaches a camera but silent about the camera includes a hemisphere microlens and a lithographically patterned hole in an opaque film on a transparent substrate to form an aperture.
Kumamoto and Shih are related as optical lenses.
Shih explains camera includes microlens and a lithographically patterned hole in an opaque film on a transparent substrate to form an aperture (“lens material by three categories of fabrication techniques: 1) lithographic methods… ”, [0005]; “camera with a PDMS lens”, [0012]; “(PDMS) is optically transparent”, [0007]; “feasibility of creating lenses with good optical characteristics and reproducibility…. lithographic or molding equipment required; lithographic or molding equipment required, and generally limit the size of the lens to the micrometer scale” [0005]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera of Fig. 9 to microlens and a lithographically patterned hole in an opaque film on a transparent substrate to form an aperture, as taught by Shih for the predictable result of creating lenses with good optical characteristics and reproducibility, as Shih teaches in [0005] (“These 
Shih teaches camera includes microlens. Kumamoto in view of MacAulay and Shih does not explicitly teach camera includes a hyperhemisphere lens.
Kumamoto and Bauer are related as microscope system.
Bauer teaches an objective lens comprising hyperhemisphere lens (Figs. 2a-b, “lens group 101 comprises … and a hyper-hemisphere 102”, [0047]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kumamoto in view of MacAulay and Shih by using a hyperhemisphere lens as taught by Bauer, for the predictable result of capturing a panoramic field with the very wide angle lenses.

Allowable Subject Matter
Claims 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 24-35 and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 24 is allowable over the prior art of record for at least the reason that, even though the prior art discloses a system for viewing a target, the system comprising: a housing; an objective lens positioned within the housing, the objective 
Claims 25-35 and 40-41 are allowable for depending on independent claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872